DETAILED ACTION
Claims 1-19 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/2021 has been entered.
 

Response to Amendment
Applicant's amendment dated March 17, 2021 has been entered.  Claims 1-3 have been amended.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al., US PG Pub 2015/0026084 A1 (hereafter “Guo”), previously cited, in view of Dollens, US PG Pub 2014/0052549 A1 (hereafter “Dollens”).

Regarding claim 1, Guo teaches a fashion display system, comprising: a processor; and a memory, the memory storing instructions to cause the processor to execute: a customer identification circuit, in a camera, configured to identify, via the camera, a fashion style of a customer viewing a fashion display in a store (¶¶0016 and 0040); a customer assessing circuit configured to determine an assessed trait of the customer by assessing the fashion style of the customer (¶¶0036); and a display augmenting circuit configured to augment the fashion display to display a new fashion display customized to the customer based on the assessed trait according to an availability of the new fashion display that is stored in a database in the store heaving the fashion display (¶0042).
Guo does not teach that the circuit is operated by the processor based on a signal from a cloud computing node. Dollens teaches a system for managing and displaying product images with cloud computing including the known technique of operating a circuit by the processor based on a signal from a cloud computing node (¶¶0014, 0042, 0183, and 0188-0192). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Guo, to include cloud computing as taught by Dollens, in order to “solve some of the problems associated with creating, displaying and managing images of consumer products,” as suggested by Dollens (¶0012). 
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Dollens, the results of the combination were predictable.

Regarding claim 4, Guo in view of Dollens teaches the system of claim 1, wherein the customer assessing circuit determines the assessed trait aggregately for the plurality of customers such that the fashion display is augmented by the display augmenting circuit based on an aggregated assessed trait for the plurality of customers (Guo ¶¶0028, 0034, 0038, 0071, and 0079).

Regarding claim 5, Guo in view of Dollens teaches the system of claim 1, wherein the new fashion display includes a fashion product related to the assessed trait of the customer (Guo ¶¶0025, 0028-0030, and 0036-0038).

Regarding claim 6, Guo in view of Dollens teaches the system of claim 1, wherein customer identification circuit further identifies an identity of the customer based on an authorization by the customer, and wherein the assessed trait is determined based on any one of: a determination of a popular fashion similar to a fashion product that the identified customer is wearing; a determination of a unique fashion of the customer; a determination of a fashion attribute; an assessment of a demographic information of the customer; a determination of a matching article of fashion that would be worn with the fashion product that the identified customer is wearing; a determination of a current mood of the customer; a past shopping history of the customer; a determination of a cohort of the customer based on information in social media corresponding to the cohort; and a past fashion search history of the customer (Guo ¶0052).

Regarding claim 7, Guo in view of Dollens teaches the system of claim 1, wherein the assessed trait is determined based on a determination of a popular fashion calculated over a predetermined time based on a fashion choice of a plurality of customers identified by the customer identification circuit (Guo ¶¶0035, 0071, and 0079).

Regarding claim 8, Guo in view of Dollens teaches the system of claim 1, wherein the display augmenting circuit further augments the fashion display based on a non-customer related condition (Guo ¶¶0012, 0029, 0041, and 0069-0070).

Regarding claim 9, Guo in view of Dollens teaches the system of claim 8, wherein the non-customer related condition includes one of: a current weather condition; a future weather condition; a current availability of a fashion product; and a sale of the fashion product (Guo ¶¶0012, 0029, and 0069-0070).

Regarding claim 10, Guo in view of Dollens teaches the system of claim 1, wherein the display augmenting circuit overrides the augmenting of the fashion display by augmenting the fashion display to display a fashion product related to a future weather condition (Guo ¶¶0012, 0029, and 0081-0082).

Regarding claim 11, Guo in view of Dollens teaches the system of claim 1, wherein the display augmenting circuit intermittently augments the fashion display to display a fashion product related to a future weather condition (Guo ¶¶0012, 0029, and 0081-0082).

Regarding claim 12, Guo in view of Dollens teaches the system of claim 1, wherein the new fashion display includes an image of the customer wearing a fashion product based on the assessed trait (Guo ¶¶0040-0042).

Regarding claim 13, Guo in view of Dollens teaches the system of claim 1, wherein the customer identification circuit identifies the fashion style of a plurality of customers, wherein the assessing circuit determines the assessed trait for each of the plurality of customers, and wherein the display augmenting circuit augments the fashion display such that the new fashion display includes a fashion product corresponding to each of the plurality of customers based on the assessed trait for each customer (Guo ¶¶0028, 0034, and 0038).

Regarding claim 14, Guo in view of Dollens teaches the system of claim 1, wherein the customer identification circuit identifies the fashion style of a plurality of customers, wherein the customer assessing circuit determines the assessed trait for each of the plurality of customers, and wherein the display augmenting circuit augments the fashion display such that the new fashion display includes a plurality of fashion products corresponding to the most frequently assessed traits for the plurality of customers (Guo ¶¶0028, 0034, 0038, 0071, and 0079).

Regarding claim 15, Guo in view of Dollens teaches the system of claim 1, wherein the assessed trait is based on a pose of the customer, and wherein the new fashion display includes a fashion product displayed in a same pose as the assessed trait (Guo ¶¶0040 and 0048).

Regarding claim 16, Guo in view of Dollens teaches the system of claim 4, wherein the popular fashion is determined from a centroid of a distribution in a multidimensional space including: a color of the fashion product; a texture of the fashion product; a sheen of the fashion product; a degree of skin exposure caused by the fashion product; a presence of a sleeve of the fashion product; a presence of a collar of the fashion product, a solid color-schemed fashion product, a floral color-schemed fashion product; a spotted color-schemed fashion product; a plaid color-schemed fashion product; a striped color-schemed fashion product and a graphical-scheme of the fashion product (Guo ¶¶015, 0022, 0029, and 0040).

Regarding claim 18, Guo in view of Dollens teaches the system of claim 1, wherein the fashion display comprises a plurality of mannequins each including a different fashion style, and wherein the display augmenting circuit causes a mannequin of the plurality of mannequins having a fashion style most similar to the assessed trait to be displayed as the new fashion display (Guo ¶¶0040-0042).

Regarding claims 2-3, all of the limitations in claims 2-3 are closely parallel to the limitations of system claim 1, analyzed above, and are rejected on the same bases.


Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Dollens, and in further view of Aonuma et al., US PG Pub 2011/0282662 A1 (hereafter “Aonuma”), previously cited.

Regarding claim 17, Guo in view of Dollens teaches the system of claim 1, but does not teach wherein the customer identification circuit identifies a satisfaction of the customer with the new fashion display based on at least one of a facial expression of the customer, a gesture by the customer, and speech by the customer. Aonuma teaches a customer service data recording device including the known technique wherein the customer identification circuit identifies a satisfaction of the customer with the new fashion display based on at least one of a facial expression of the customer, a gesture by the customer, and speech by the customer (Figures 2-7 and ¶¶0102, 0113, 0137, and 0193-0203). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Guo, to include identifying satisfaction as taught by Aonuma, in order to “improve both employee satisfaction (worker satisfaction) and customer satisfaction, as well as sales,” as suggested by Aonuma (¶0094)
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Aonuma, the results of the combination were predictable.

Regarding claim 19, Guo in view of Dollens and Aonuma teaches the system of claim 1, wherein the camera is installed in the store and views the customer (Aonuma Figure 32 and ¶¶0095 and 0099). The combination would have been obvious to one of ordinary skill in the art at the time of the invention for the reasons stated above with respect to claim 17.

Response to Arguments
Applicant's arguments filed 3/17/2021 have been fully considered but they are moot as they do not apply to the combination of references used in the current rejection. As shown above, Dollens teaches the amended limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from  either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER B SEIBERT/Primary Examiner, Art Unit 3625